SHl-tS
                                                                                          SHt-tS
CCA #       13-13-00372-CR                             OFFENSE:     Sexual Assault        SSQ'tS
            DAVID ALLEN RUSSELL v. THE STATE OF
STYLE:      TEXAS                                      COUNTY:      Collin


TRIAL COURT:                199th District Court                                                 MOTION
TRIAL COURT #:              199-81323-2012                 FOR REHEARING IS:
TRIAL COURT JUDGE:          Hon. Angela Michelle           DATE: April 9, 2015
                            Tucker
DISPOSITION: Affirmed                                      JUDGE: Chief Justice Valdez

DATE:

JUSTICE:                                 PC        S

PUBLISH:                                DNP:


CLK RECORD:             X                                  SUPP CLKRECORD        X

RPT RECORD:             X                                  SUPPRPTRECORD

STATE BR:           X                                      SUPPBR

APP BR:        X                                            PROSE BR




                                                                                     SHI'fS
                                                                                     S*9-tS
                                IN THE COURT OF CRIMINAL APPEALS


                                                          CCA#



    APPELLANT^                       Petition               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                         DATE:

                                                            JUDGE: _

DATE: 3V/y -2°L CLa/f-                                      SIGNED:,                       PC:

JUDGE:        /%2-                                          PUBLISH:                      DNP:




                        MOTION FOR REHEARING IN             MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                     ON

JUDGE:                                                      JUDGE: